 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 1 of 10 PageID #: 258




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

ALEXANDER RAIMO, individually and             )
on behalf of all others similarly situated    )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No.: 4:20-CV-00634-SEP
                                              )
WASHINGTON UNIVERSITY IN                      )
ST. LOUIS                                     )
                                              )
       Defendant.                             )

                    MEMORANDUM IN SUPPORT OF DEFENDANT’S
                    MOTION TO STAY AND BIFURCATE DISCOVERY

       Plaintiff Alexander Raimo filed a four-count Amended Complaint against Washington

University in St. Louis (the “University”) alleging that the University’s transition to a remote

learning environment in the face of COVID-19 diminished the quality and value of the education

provided, entitling him to a tuition refund. Plaintiff seeks relief on a classwide basis and proposes

that discovery proceed, without delay, on his individual claims and the putative class members’

claims, before certification has been considered.

       The University, however, has filed a Motion to Dismiss that seeks dismissal of all of

Plaintiff’s claims under Missouri’s well-developed educational malpractice doctrine, which

completely bars claims sounding in the quality or value of educational services, and that seeks

dismissal of each of Plaintiff’s claims separately for failure to state a claim—not least because the

University never made the promise of exclusively in-person instruction that underlies each of

Plaintiff’s claims. The University’s Motion, which is very likely to succeed given the consistent

and recent precedent of the Eighth Circuit and Missouri appellate courts, would resolve all claims

with prejudice, obviating the need for any discovery. As such, to preserve the parties’ and the
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 2 of 10 PageID #: 259




Court’s time and resources, a stay of discovery should be granted pending the Court’s resolution

of the University’s Motion to Dismiss. Moreover, in the unlikely event discovery becomes

necessary, it should be bifurcated to allow resolution of whether the proposed class should be

certified at the earliest possible opportunity and before merits discovery on the classwide claims

is permitted to proceed.

                                       LEGAL STANDARD

        “A district court’s ‘power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.’” Physicians Home Health Infusion, P.C. v. UnitedHealthcare

of the Midwest, Inc., No. 4:18CV01959 PLC, 2019 WL 4644021, at *2 (E.D. Mo. Sept. 24, 2019)

(citations omitted). “While the filing of a motion to dismiss is insufficient in and of itself to support

a stay of discovery, a litigant may obtain a stay of discovery pending disposition of a motion to

dismiss.” Id. at *3 (citations omitted) (emphasis added); see also Nelson v. Maples, 672 F. App’x

621, 621 (8th Cir. 2017) (concluding “the district court did not abuse its discretion in granting a

motion to stay discovery” while a motion to dismiss under Rules 12(b)(1) and 12(b)(6) was

pending).

        In resolving whether to stay discovery pending disposition of a motion to dismiss,
        a court considers various factors “including: (1) whether the movant has shown a
        likelihood of success on the merits of the dispositive motion; (2) hardship or
        inequity to the moving party if the matter is not stayed; (3) prejudice to the non-
        moving party [if the matter is stayed]; and (4) the conservation of judicial
        resources.”

Physicians Home Health Infusion, P.C., 2019 WL 4644021, at *3.




                                                   2
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 3 of 10 PageID #: 260




                                          ARGUMENT

   I.       The University’s Motion to Dismiss is Likely to Succeed.

        “To satisfy the ‘likelihood of success’ factor for a stay of discovery, a litigant ‘must show

more than the mere possibility’ of success on its motion to dismiss, but ‘is not required to

demonstrate a greater than fifty percent probability’ that the motion to dismiss will be successful.”

Physicians Home Health Infusion, P.C., 2019 WL 4644021, at *3 (emphasis added).

        The University’s Motion to Dismiss shows far more than a mere possibility of success. All

of Plaintiff’s claims are subject to dismissal under Missouri’s educational malpractice doctrine,

and each of his claims are independently subject to dismissal for failure to state a claim.

        First, according to Plaintiff’s Amended Complaint, all of his claims for relief are based on

the claim that the “online classes provided by Defendant are objectively different from—and less

valuable than—the on-campus classes for which the parties contracted.” (Am. Compl. ¶ 96; see

also id. ¶ 61 (complaining that the “online educational experience[]” the University provided was

“vastly different from what Plaintiff and Class Members contracted and paid for”); id. ¶ 2

(describing the transition to online courses as “something far less” than what the putative class

members had bargained for).) Plaintiff’s claims are the very types of claims that Missouri courts,

this Court, and the Eighth Circuit have repeatedly found are barred by the educational malpractice

doctrine:

        A claim that educational services provided were inadequate, substandard, or
        ineffective constitutes a claim of educational malpractice. Where the court is
        asked to evaluate the course of instruction or the soundness of the method of
        teaching that has been adopted by an educational institution, the claim is one of
        educational malpractice.
        ...
        Missouri courts have “refuse[d] to recognize a claim for educational
        malpractice” because it is not the role of courts “to micromanage a university’s
        daily operations.”




                                                 3
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 4 of 10 PageID #: 261




Soueidan v. Saint Louis Univ., 926 F.3d 1029, 1034–35 (8th Cir. 2019) (citations omitted)

(emphasis added); see also Dallas Airmotive, Inc. v. FlightSafety Int’l, Inc., 277 S.W.3d 696, 699

(Mo. Ct. App. 2008); Roe v. Saint Louis Univ., No. 4:08CV1474 HEA, 2012 WL 6757558, at *10

(E.D. Mo. Dec. 31, 2012), aff’d, 746 F.3d 874 (8th Cir. 2014). Regardless of how Plaintiff attempts

to cast his claims—in contract or in tort—the doctrine remains applicable. Soueidan, 926 F.3d at

1034 (holding “courts have refrained from recognizing educational malpractice claims, either in

tort or contract”) (emphasis added). While Plaintiff protests that he does not seek to call the

quality or value of the online classes he received during the pandemic into question, the inquiries

that justify the doctrine—for instance, the difficulties inherent in determining damages tied to the

quality of an education—are fundamentally unavoidable here. (Def.’s Reply in Supp. of Mot. to

Dismiss at 4–5 (“Reply”).)

       Further, even apart from the educational malpractice doctrine, each of Plaintiff’s claims

fails for an independent reason. Plaintiff’s contract claims fail because no Missouri court has ever

found an implied contract to exist between a student and a university for the provision of

educational services. Plaintiff does not (and cannot) point to any explicit language promising him

an exclusively in-person education no matter the circumstances, and the materials he highlights as

showing an implied “meeting of the minds” do nothing of the sort. Indeed, the University’s

arguments that Plaintiff has failed to show any intent of the University to bind itself to provide

him with only in-person instruction remain unrebutted.

       Plaintiff’s unjust enrichment claim similarly fails. Unable to show a promise of in-person

education, Plaintiff resorts to highlighting the disparate financial resources of the University and

individual families. The test for unjust enrichment is not which party is more sympathetic, but




                                                 4
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 5 of 10 PageID #: 262




rather, whether (as here) a student continues to receive benefits from the University’s expenditure

of his tuition and fees. (Reply at 9.)

         Likewise, Plaintiff’s conversion claim fails because the right he claims was converted—

the right to in-person instruction and to access campus spaces—is a purely intangible one, which

Missouri courts do not recognize as cognizable on a conversion claim. (Id. at 9–10.) Last, Plaintiff

leaves unrebutted the University’s argument that his unjust enrichment and conversion claims

serve as an impermissible end-run around clear Missouri law limiting the kinds of obligations

students may enforce against their universities. (Id. at 11.)

         Given the clear shortcomings with respect to Plaintiff’s claims both collectively and

individually, there is far more than a “mere possibility” of the University’s success at the motion

to dismiss stage. Indeed, Soueidan, upheld by the Eighth Circuit only last year, was decided on

the pleadings before any discovery had been conducted. See Soueidan v. Saint Louis Univ., No.

4:17-CV-2777RLW, 2018 WL 1997287, at *5 (E.D. Mo. Apr. 27, 2018). As such, there is a high

likelihood that the University’s Motion to Dismiss will succeed, weighing in favor of staying

discovery pending this Court’s decision on the Motion.

   II.      Denial of the Motion to Stay Would Impose a Hardship on the University.

         In assessing whether the denial of a stay will cause a hardship, the Court should consider

the “costs the proponent of the stay may incur in responding to discovery . . . during the pendency

of its potentially meritorious dispositive motion in light of the general principle that ‘courts

disfavor the proliferation of litigation costs associated with potentially unnecessary litigation.’”

Physicians Home Health Infusion, P.C., 2019 WL 4644021, at *5 (citing Dufrene v. ConAgra

Foods, Inc., No. 15-cv-2796 (WMW/LIB), 2016 WL 10651947, at *4 (D. Minn. Apr. 7, 2016)).

         Plaintiff Raimo has brought a putative class action and seeks discovery on all issues—both

on an individual and classwide basis—now, before the Court has either ruled on the pending


                                                 5
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 6 of 10 PageID #: 263




dispositive motion or determined whether this case meets Rule 23’s requirements. The hardship

imposed on the University of conducting wholly unnecessary discovery should its Motion to

Dismiss be granted is only compounded by the fact that classwide discovery would multiply the

burden many thousands of times over. (See, e.g., Am. Compl. ¶ 79 (alleging thousands of students

are potentially class members).)

       Plaintiff’s proposed class includes “All persons enrolled at Defendant for the Spring 2020

term” (Am. Compl. ¶ 77). As defined, Plaintiff’s proposed class includes students enrolled in each

of the University’s seven different schools—Arts & Sciences, the Brown School, McKelvey

School of Engineering, Olin Business School, Sam Fox School of Design & Visual Arts, the

School of Law, and the School of Medicine. Thus, the proposed class includes undergraduate and

graduate students on both the University’s Danforth and Medical School campuses. Not only does

each school have its own document repositories, but even within schools, there can be different

databases of relevant documents depending on the specific program offered. Simply put, there is

no central repository containing relevant documents for all of the thousands of students enrolled

at the University in Spring 2020. Indeed, even for a single class member at a single school,

information may be located in multiple repositories—ranging from databases and systems tracking

degree requirements and progress, to financial aid and payment information, to utilization of

student resources. In short, without even having the benefit of Plaintiff’s actual requests to review,

the heavy burden of even limited classwide discovery is undeniable.

       Indeed, aside from the general burden that classwide discovery necessarily entails, the

burden is especially great now, when the University is back in session and providing educational

services, while the COVID-19 pandemic continues to force many of its personnel to work

remotely. The University is operating under an alert level system that uses four levels to indicate




                                                  6
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 7 of 10 PageID #: 264




the severity of COVID-19 transmission in the St. Louis Region and/or on campus. At present, the

University is operating at “High Alert (Orange),” which allows only limited activities on campus.

Thus, the University is still not in a position to allow all personnel back on campus (and to date

there is no definitive time frame for it doing so), further hampering the University’s ability to

quickly gather responsive documents and necessary information.

          In short, the nature of classwide discovery and the current circumstances both indicate the

University would suffer a substantial (and, if its Motion is granted, totally unnecessary) hardship

were it forced to proceed with discovery now. This factor weighs in favor of a stay.

   III.      A Stay Would Not Prejudice Plaintiff.

          Plaintiff will suffer no prejudice by a brief stay pending this Court’s decision on the

University’s Motion to Dismiss. The University’s Motion to Dismiss does not require any

discovery to allow Plaintiff’s to respond. See generally Soueidan, 2018 WL 1997287 (dismissing

the plaintiff’s complaint based on Missouri’s educational malpractice doctrine before any

discovery had been conducted). There are no other time-sensitive matters that would require

discovery to commence immediately, further weighing in favor of a stay.

   IV.       A Stay Would Conserve Judicial Resources.

          “In determining whether a stay of discovery until the resolution of a pending dispositive

motion would conserve judicial resources, a court examines the breadth of any pending discovery

and whether the pending dispositive motion has the potential to resolve the litigation.” Physicians

Home Health Infusion, P.C., 2019 WL 4644021, at *6 (citation omitted).

          As set forth above, the University’s Motion to Dismiss does have the potential to resolve

the litigation (completely and finally) as it addresses each of Plaintiff’s claims. While Plaintiff has

not yet served discovery that the Court can evaluate, given that Plaintiff has proposed that

individual and classwide discovery proceed in tandem, discovery will undoubtedly be broad and


                                                   7
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 8 of 10 PageID #: 265




burdensome. Further, while the University will attempt to resolve any discovery disputes that may

arise with Plaintiff, in cases of this size, discovery almost inevitably leads to some discovery

disputes reaching the Court. Thus, this Court’s judicial resources would very likely be better

preserved by postponing discovery (and any discovery disputes) until the Court can first determine

if this dispute is even one the Court can consider (it is not). This factor, too, favors a stay.

   V.      Should the University’s Motion to Dismiss be Denied in Whole or in Part, the
           Court should Bifurcate Discovery.

        While the University believes that the grant of a stay will ultimately preclude the necessity

of determining how discovery should be conducted (given the likelihood of success of its Motion

to Dismiss), should the University’s pending Motion not completely resolve this dispute, discovery

should be bifurcated.

        Federal Rule 23(c)(1) provides that “[a]t an early practicable time after a person sues or is

sued as a class representative, the court must determine by order whether to certify the action as a

class action.” Fed. R. Civ. P. 23(c)(1) (emphasis added). “To make early class determination

practicable and to best serve the ends of fairness and efficiency, courts may allow classwide

discovery on the certification issue and postpone classwide discovery on the merits.” Washington

v. Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1570–71 (11th Cir. 1992); see also Reid

v. Unilever U.S., Inc., 964 F. Supp. 2d 893, 933 (N.D. Ill. 2013) (“While the Court recognizes that

the class certification and merits issues may overlap in some respects, this alone is not enough to

overcome the efficiency benefits to be gained from bifurcated discovery.”); Ingersoll v. Farmland

Foods, Inc., No. 10-6046-CV-SJ-FJG, 2011 WL 1131129, at *4 (W.D. Mo. Mar. 28, 2011) (re-

affirming bifurcated scheduling order). “[I]n cases that are unlikely to continue if not certified,

discovery into aspects of the merits unrelated to certification delays the certification decision and




                                                   8
 Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 9 of 10 PageID #: 266




can create extraordinary and unnecessary expense and burden.” Manual for Complex Litigation

(Fourth) § 21.14.

        Dividing discovery into two phases—focusing first on Plaintiff’s individual claims (to the

extent they survive the Motion to Dismiss) and on class certification, followed by discovery on

classwide liability and damages if necessary—best serves the goal of conserving the resources of

the parties and the Court. Discovery into classwide injury and damages (if any) would require the

production of voluminous private educational and financial records. Such discovery would be

unnecessary either for Plaintiff to move for class certification or for the University to oppose class

certification.   Because this highly sensitive and burdensome discovery might be avoided

altogether, it should be deferred only if and until it becomes necessary. Unless and until the Court

grants class certification, the only discovery that is necessary and proportional to the needs of the

case is discovery concerning the requirements of Rule 23 (including Plaintiff’s adequacy and

typicality as a class representative) and the merits of his individual claims.

        Therefore, should discovery become necessary, it should be bifurcated to allow resolution

of the class certification inquiry at the earliest possible opportunity before classwide merits

discovery occurs.

                                          CONCLUSION

        Given the likelihood of success on the University’s Motion to Dismiss and the prejudice

the University would suffer were it forced to proceed with burdensome classwide discovery, a stay

of discovery is justified. Such a stay would not prejudice Plaintiff and would further act to

conserve judicial resources by avoiding costly discovery disputes that are likely to be wholly

unnecessary. Therefore, the University respectfully requests a stay of discovery and, in the event

discovery ultimately becomes necessary, an order providing for bifurcated discovery to facilitate

the early resolution of certification.


                                                  9
Case: 4:20-cv-00634-SEP Doc. #: 33 Filed: 09/18/20 Page: 10 of 10 PageID #: 267




Dated: September 18, 2020           Respectfully submitted,



                                    /s/ Winthrop B. Reed, III
                                    Winthrop B. Reed III, #42840MO
                                    R. Taylor Matthews, III, #60936MO
                                    Sarah A. Milunski, #65112MO
                                    LEWIS RICE LLC
                                    600 Washington Avenue, Suite 2500
                                    St. Louis, Missouri 63101
                                    Tel.: (314) 444-7600
                                    Fax: (314) 241-6056
                                    Email: wreed@lewisrice.com
                                            tmatthews@lewisrice.com
                                            smilunski@lewisrice.com

                                    Alan E. Schoenfeld (pro hac vice)
                                    WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                    7 World Trade Center
                                    250 Greenwich Street
                                    New York, NY 10007
                                    Tel.: (212) 937-7294
                                    Fax: (212) 230-8888
                                    Email: alan.schoenfeld@wilmerhale.com

                                    Attorneys for Defendant Washington University in
                                    St. Louis




                                      10
